                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

EDDIE BEAGLES,

              Plaintiff,

v.                                                                CV No. 16-506 KG/CG

U.S. DEPARTMENT OF LABOR
WAGE AND HOUR DIVISION,

              Defendant.

                                     FINAL JUDGMENT

       THE COURT enters this Judgment in compliance with Rule 58 of the Federal Rules of

Civil Procedure. Pursuant to the Court’s Order, (Doc. 45), this cause of action is DISMISSED

WITH PREJUDICE as to Plaintiff’s claims regarding Exhibits A-D attached to his December 15,

2013, FOIA appeal (Docs. 35-5 and 35-6). Plaintiff’s remaining claims are DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED.



                                            _____________________________________
                                            UNITED STATES DISTRICT JUDGE
